Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/25/2021 has been entered. As directed by the amendment: claims 1 and 3have been amended; claims 2, 4, 11, 13-14, and 16-17 are cancelled; claim 15 is withdrawn; and claim 19 is added.  Thus, claims 1, 3, 5-10, 12, 18, and 19 are pending.
The amendment is insufficient in overcoming the previous grounds of rejection indicted in the Non-Final Office Action (dated 06/25/2021).
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
Claim 1 rejection over Gunzing, Janvrin, and Hofmann
Applicant traverses the Gunzing reference, with respect to claim 1, in that:
In the office action, it asserted that Gnnzing discloses "at least one electric heat conductor (braid 5) arranged over a circumference of the fluid line (1)." In support of this, the office action refers to paragraphs [0085], [0017] and [0027] of Gnnzing. In each of these paragraphs, which are specifically discussed below, the conductor is only described as being an electrical conductor, not a heat conductor. Gnnzing discloses conductors that apply a voltage to a heating element (which is disclosed as being a carbon-doped plastic material that encases the braid, the conductors, the hose layer and the hose (see FIG. 1)) that in turn heats the fluid hose. 

Regarding paragraph [0085], a thermally conductive hose layer (3) is noted as having a braid 5 wound in a helical shape over it and in the form of first strands (7) and second strands (9). While the hose layer is mentioned as being thermally conductive, neither the braid nor its first and second strands are mentions as being a heat conductor. 
In paragraph [0017], the elongated "electrical conductor" is wound in a helical shape such that the electrical conductor extends in the same winding direction as the first and second strands. According to paragraph [0017], the electrical conductor is distinct from the first and second strands, but it is still referred to as an electrical conductor, not a heat conductor. 

In paragraph [0027], Gnnzing states that one of the first and second strands may be electrically conductive. Notably, however, the strands are only described as being electrically conductive, not thermally conductive. 

Thus, it is seen that throughout Gnnzing a distinction is made between being "electrically conductive" and being a "heating element" generating thermal power. Such elements are not 40567267.1interchangeable and nowhere in Gnnzing are the first and/or second strands disclosed as being elements that heat the fluid hose. 

In response, the examiner respectfully disagrees.  The claimed limitation being contested is “at least one electric heat conductor arranged over a circumference of the fluid line, the heat conductor being a braid of individual wires.”  The broadest reasonable interpretation of “at least one electrical heat conductor” includes electrical conductors that also conduct heat and is not limited to resistive heating elements.  Applicant contends that the strands/wires 7 and 9 of braid 5, while being electrically conductive are not heat conductive and that the strands 7, 9 are only described as being electrically conductive, not thermally conductive.  
Those of ordinary skill in the art would readily understand the distinction between electrical conductivity and thermal conductivity.  Here, an electrical conductor is one in which electrical current can flow in one or more directions, with metals being commonly used examples. Thermal conductors are defined by an intrinsic material property called thermal conductivity, which is a measure of a material’s ability to conduct heat. All material have thermal conductivity, with materials having a relatively large thermal conductivity being classified as thermal conductors.  Metals, again, are common example of materials having a high thermal conductivity. Those of ordinary skill in the art would also readily understand that simple because a material is an electrical conductor does not necessarily mean that such material is a thermal conductor.
guarantees an arrangement, which is always electrically conductive and thermally conductive, between the electrical conductor and the heating element, or the inner hose” (emphasis added).  Furthermore, Gunzing states, in paragraph 0028, that the electrically conductive strands (7 and 9) may be solid or composed of braided conductors, such as “wire composed of stainless steel, steel or metal alloys” (para. 0029), “copper wire” (para. 0030), “tinned copper wire” (para. 0031), “nickel-plated copper wire” (para. 0032), etc.
The fact that Gunzing envisions using copper wire as the strands 7 and 9 of electrical conducting braid 5 shows that such strands are also thermally conductive.  For example, Table 1 of the instant application discloses using copper for the individual wires of conductor 9. Furthermore, those of ordinary skill in the art would readily understand that copper is a common material that is both electrically and thermally conductive.
Gunzing, in Paragraph 0053, states that “the electrical conductor is itself used as a heating element. In this case, the electrical conductor is thermally conductively connected to an inner hose which is used to carry a medium to be heated in the hose 
Gunzing, in Paragraph 0068, discloses an advantageous embodiment in which two braids are provided with the heating element being arranged between the first and the second braid.  Paragraph 0068 continues in that the “thermally conductive connection between the heating element and the inner hose can in this case be ensured in that the heating element can flow well during hose production, as a result of which the intermediate spaces between the strands of the braid are filled by the heating element, and a thermally conductive connection is maintained in the inward direction. This is because the braid preferably occupies only 70% to 80% of the hose layer onto which it is wound. The remaining component can in this embodiment be occupied entirely or partially by the heating element. In addition, the inner braid can also be designed to conduct heat well.”
Accordingly, the strands being electrically conductive are also thermally conductive.
If the applicant intends for the “at least one electrical heat conductor” to be limited to a resistive heating element, then this should be reflected in the claim language.
Applicant continues in that:
It is only in paragraphs [0053], [0098] and [0099] that the electrical conductors (11, 13) are stated as being used as the heating elements. However, Gnnzing does not disclose the wires of the conductors (11, 13) as being of two different materials, as being a CuNi alloy, as having at least six individual wires twisted about a support element, that the individual wires and support element have the same diameter, and that all of the individual wires combine for a total resistance in the range of 0.097 to 4.651 ohms/meter.
 
In view of the admittedly missing elements, Gnnzing is relied upon in combination with Janvrin and Hoffman and the latter two references are cited in connection with the admitted missing elements. 



In Gnnzing, the electrical conductors are noted as being made of various materials in the alternative. This is evident by the listing of the materials for the electrical conductor being conjunctively linked by the word "or," meaning that the materials are exclusive of the other named materials. Accordingly, the electrical conductors are not disclosed as being made of a combination of different materials. One of the mentioned materials is nickel-plated copper, which the office action admits is not a copper-nickel (CuNi) alloy as recited in claim 1. 

Regarding Gnnzing's references to shape and length, such references occur in paragraph [0052] and are made in regard to the first/second strands, not in regard to the electrical conductors. 

In response, the examiner respectfully disagrees.  As detailed above, the at least one electric heat conductor corresponds to braid 5 of Gunzing, which is arranged over a circumference of the fluid line, while the individual strands 7 and 9 correspond to the individual wires.  Gunzing teaches (see paragraphs 0028-0033) that the electrically conductive strands 7, 9 may be made of stainless steel or metal alloys, copper wire, tinned copper wire, nickel-plated copper wire, etc. while, in paragraph 0052, Gunzing states that the “first and/or second strands may have the same material as one another or different materials to one another.”  Here, Gunzing reasonably discloses that the first strand and second strand may be different materials; for instance, first strand 7 being nickel-plated copper and second strand 9 being copper.

With respect to the Janvrin reference, applicant traverses in that:
Janvrin teaches electrical conductors (elements 3 & 4) that have six wires about a single core. However, the electrical conductors of Janvrin are not disclosed as being heating conductors. The heating conductor (elements 2, 9, 13) of Janvrin is an elongated resistive 40567267.1heating strips (a conductive polymer material) that is wound about the two electrical conductors (3, 4). Accordingly, if the Janvrin is relied upon for teachings relative to a heating conductor it would be to a strip of conductive polymer material, not to the construction of the electrical conductors of Janvrin. 

Notwithstanding the above, while different materials are discussed in Janvrin, the different materials are alternatives to each other and are specifically discussed in the context of the electrical conductors 3, 4, not the heating element (2, 9, 13). Even then, the materials are discussed as exclusive alternatives and various combinations. Column 4 lines 17-20 specifically states that "the conductors" "are preferably made of metal, e.g. nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material." Notably, the term "metal" is singular and further parsing of the teaches "the conductors are made of nickel," "the conductors are made of copper," "the conductors are made of tin," ... or "the conductors are made of other suitable material." Nowhere does the noted sentence suggest that the conductors are made of one named metal and another of named metal. The "and" conjunction is neither stated nor implied from a direct reading of Janvrin. Furthermore, CuNi alloys are not mentioned at all, and the reference to "metal alloys" is overly broad to suggest a CuNi alloy, let alone two different CuNi alloys. 

It should also be noted that the concept of individual wires in a conductor is not mentioned in Janvrin until after the discussion relating to the material forming the conductor. This further shows that reference's identification of individual materials was not an identification of different combinations of materials within a single conductor. 

In response, the examiner respectfully disagrees.  Applicant’s traversal premises on conductors 3 and 4 being electrical conductors and not heating conductors.  Elements 2, 9, and 13 are referred to as elongate heating strips, where 3:21-36 state that such heating strips include a conductive polymer that exhibits PTC behavior.  This makes strips 2, 9, and 13 resistive heating strips.  As stated above, the claimed limitation is “at least one electrical heat conductor.”  The broadest reasonable interpretation of “at least one electrical heat conductor” includes electrical conductors “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.” Just as in Gunzing, the materials disclosed in Janvrin as being electrical conductors are also materials having a relatively high thermal conductivity.  Here, the copper-nickel alloy is both an electrical conductor and a thermal conductor.  As in Gunzing above, such material satisfies “at least one electric heat conductor.” 
With respect to applicant’s argument traversing the copper-nickel alloy limitation, the examiner notes that while copper-nickel alloy is not explicitly stated, the inclusion of nickel-copper alloy is implicit in the listing of nickel, copper, and metal alloys or other suitable material. Such an inclusion is not an overly broad reading of the reference.  Furthermore, Janvrin is not relied upon to teach the individual strands being made of different copper-nickel alloys.  
Applicant continues, with further respect to the Janvrin reference, in that:
Janvrin's teaching of a cable that is resistant to deformation is actually contrary to the requirements of the Gnnzing reference. In Gnnzing, it is desirable that the electrical conductors and first/second strands of the braid are readily deformable. As stated in paragraph [0049] of Gnnzing, the "braid can...move and twist locally and adapt itself to the deformation." Janvrin's resistance to deformation would impeded the desired result of Gnnzing. Accordingly, one of ordinary skill in the art would not look to the rigid nature of Janvrin for guidance on heat conductors in view of Gnnzing. 

In response the examiner respectfully disagrees.  Janvrin states, 1:48-61, that “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”). The conductor arrangement of Janvrin seeks to reduce the effects of physical stresses due to positioning the conductor on the substrate.  This is not contrary to the teachings of Guzning that also would exhibit physical stresses resulting from the heating cable being bent or twisted. Gunzing states, in paragraph 0009, Gunzing that the “fundamental requirements for electrically heatable hoses are a high level of bending strength and torsional strength, with a long life at the same time.” 
Applicant continues, with further respect to the Janvrin reference, in that:
Regarding diameter, Janvrin appears to disclose a single wire diameter for all twisted wires and the core wire, based on example 2 of Table 1. But again, this disclosure is in the context of an electrical conductor, not a heating conductor. Furthermore the diameter is 0.64 mm, which is significantly larger (three-fold) than the claimed diameter in connection with the present8 40567267.1invention, and therefore, the resistances between Janvrin and the present invention are obviously significantly different. 

In response, the examiner respectfully disagrees for the same reasons as detailed above. That is, applicant’s traversal premises on that the wires/strands/conductors of Janvrin are electrical conductors rather that heating conductor.  This position is respectfully refuted again.  
Applicant’s traversal that 0.64 mm is “significantly larger than the claimed diameter in connection with the present invention and therefore the resistance between Janvrin and the present invention are obviously significantly different” is not found 
With respect to the Hofmann reference, the applicant traverses in that:
Hofmann is cited for teaching that different CuNi alloys may be used. In Hofmann, which teaches a coaxial cable as a heating element, different CuNi alloys are mentioned, but they are mentioned as being alternatives for the inner conductor as a whole, not for the individual wires of the inner conductor. This is clear from Hofmann's paragraph [0009] which states in one application "the inner conductor is CuNi2", that in another application "the inner conductor is CuNi6", and in a further application "the inner conductor is CuNil0." Nowhere in Hoffmann is there an example, disclosure or suggestion that the inner conductor is to be formed of two different CuNi alloys. This is further supported by the statement in paragraph [0025] that the Ni content is selected based on the intended use of the supply hose having the heating element. Applications requiring a high power output employ CuNi2 (see paragraph [0024]), applications requiring a lower power output employ CuNil0 (see paragraph [0025]). Accordingly, the teachings of Hofmann's coaxial cable, when applied to Gnnzing combined with Janvrin, still fails to suggest the claimed inventions. 

In view of the above, it is respectfully submitted that the references, both individually and in combination, fail to disclose or suggest that one of the individual wires of the braid is made of a first copper-nickel alloy, that at least one of the other individual wires of the braid is made of a second copper-nickel alloy, and that the second copper-nickel alloy is different from the first copper-nickel alloy. Additionally, both individually and in combination, the references fail to disclose heating conductors having at least six individual wires twisted about a support element and heating conductors in which the individual wires and support element have the same diameter. 

In response, the examiner does not consider applicant’s traversal persuasive as such traversal does not correspond to the rejection as articulated.
Applicant, with respect to claim 1, continues in that:
Even under the office action's assertion that resistance would be inherent, which Applicant contents it is not via the claims, lacking the structural characteristics of claim 1, as noted above, the combination of references lack also lack the claimed total resistance of the heating line in the range of 0.097 to 4.651 Ω/m.


With respect to the total resistance of the braid, the instant application, in paragraph 0013 (as published) states the claimed resistance and that the following materials are used, inter alia, as copper-nickel alloys for the individual wires: CuNi2 with a specific resistance of 0.0500 (para. 0015), CuNi6 with a specific resistance of 0.1000, (para. 0016), and CuNi10 with a specific resistance of 0.1500 (para. 0017).
NPL to Elektrisola, previously cited, provides evidence that CuNi2 as a resistivity that corresponds to the claimed range. For instance, Elektrisola teaches CuNi2 having a resistivity of 0.05 Ωmm2/m, CuNi6 having a resistivity of 0.1 Ωmm2/m, etc.  These resistances correspond to those disclosed in the instant application (paragraphs 0014-0022).
Here, the prior art teaches each claimed limitation such that the total resistance being claimed is inherently or impliedly taught.

Claim 3 rejection over Gunzing, Janvrin, Hofmann, and Sundal
Applicant refers back to the previous arguments and further adds that: 
In Sundal, two individually insulated solid conductor wires that extend the length of the heating cable. At one end, the conductor wires are connected to electrical power and at the opposing end the conductors are joined together in series. Thus, over a given section of transmission of electrical current, the conductor is either CuNi or Cu in succession. However, nowhere in the cable is a given section of transmission conducted over both CuNi and Cu wires that form a braid of twisted wires forming the conductor.

In response, the examiner respectfully disagrees.  Sundal is not relied upon to teach or suggest that the CuNi and Cu wires form a braid of twisted wires forming the conductor. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sundal was merely relied upon to provide an explicit teaching of one wire being CuNi and another wire being Cu.
For the reasons detailed above, the examiner maintains the prior art, as combined, teaches each claimed limitation.  Accordingly, the prior art rejection of claim 3 is maintained.
Claim 5 rejection over Gunzing, Janvrin, Hoffman, and Hetzer
Applicant traverses in that:
Hetzler is cited with regard to material selection of NiCr in combination with CuNi. Hetzler discloses an electrical component (e.g. a low-ohm current-sense resistor) used to measure current flow (i.e. to detect and convert current to a measured output voltage). Such components have low resistance to minimize power consumption. Importantly, the component of Hetzler is not a heating element and the reference does not disclose a heating element, let alone a heating conductor made of twisted wires. One skilled in the 40567267.1further inclusion of Hetzler with the previously discussed combination would not result in the present invention.

	In response, the examiner respectfully disagrees.  Hetzler teaches various alloys for resistive element, these alloys including CuNi1, CuNi2, CuNi6, CuNi10, CuNi15, CuNi44, as well as, CuNi23Mn and CuNi30Mn. These alloys are the same alloys discloses in paragraphs 0014, 0015, 0016, 0017, 0018, 0021, 0019, and 0020, respectively, of the instant application. What Hetzler intends the alloys to be used for is irrelevant, as products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01. Applicant's contention that the CuNie alloy of Hetzier, for example, is not suitable for heating elements or wires is weakened by the following: 1) the claims recite “at least one electric heat conductor” and, as stated above, is not limited to resistive heating wires, and 2) the specification of the instant application discloses the same CuNi2 alloy. What makes applicant’s CuNi2 alloy suitable for heating wires, but not that of Hetzler? Still further, Hofmann teaches using CuNi2, CuNi6, or CuNi10 as a material for an electrical conductor. The preponderance of evidence suggests that the aforementioned alloys not only are suitable for electrical heat conductors but are explicitly stated (in Hofmann) as being desirable materials for electrical heat conductors.

	With respect to dependent claims 6, 7, 8, 9, 10, 12, 18, and 19, applicant refers back to claims 1 and/or 3.  Accordingly, the examiner’s position remains the same.

Double Patenting
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, and Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann.
Regarding claim 1, Gunzing discloses a heated media line (para. 0003; “…a flexible, electrically heatable hose having an elongated electrical conductor, which extends in the helical shape in the hose direction.”) (Fig. 1) comprising:

    PNG
    media_image1.png
    643
    591
    media_image1.png
    Greyscale

an inner tubular fluid line (inner hose 1; para. 0085);
at least one electric heat conductor (braid 5) arranged over a circumference of the fluid line (1), the heat conductor being a braid of individual wires (para. 0085; “braid 5 extends on this hose layer 3 and is wound in a helical shape around the hose layer 3…in the form of first strands 7 and second strands 9.”) (para. 0017; “flexible, electrically heatable hose according to the invention, which has an elongated electrical conductor which extends in a helical shape in the hose direction, is characterized in that the electrical conductor is embedded in a braid. In this case, the braid has first and second strands para. 0022; “The formation of the braid results in the hose assembly having a behaviour which promotes a high mechanical strength on the hose carrying the medium, that is to say, within limits, it acts as a pressure carrier, absorbing the forces when it is bent, pulled or twisted, and, as a result of movement processes which take place reversibly within the braid, guarantees an arrangement, which is always electrically conductive and thermally conductive, between the electrical conductor and the heating element, or the inner hose”) (para. 0027; “braid itself or apart of it may itself be used as a conductor or screen, wherein at least one of the first strands and/or of the second strands of the braid is electrically conductive. It is also possible to provide a plurality of braids, at least one of which comprises first and/or second strands which are all electrically conductive. By way of example, the electrical conductor itself may be in the form of one strand of the first strands of the braid, which strand is electrically conductive”) (see also paragraphs 0028-0033 regarding electrically conductive materials for the first and second strands) (see also Fig. 2 and paragraph 0096 in which a heatable hose includes first braid 5 and second braid 21, which both include first and second strands that are all electrically conductive) (see also paragraphs 0053 and 0068
an outer protective sheath (sheath 19; para. 0094, provides protection against external influences) surrounding the heat conductor and the fluid line (see at least Fig. 1).
	Gunzing teaches that each of the first and second strands being made of “stainless steel, steel or metal alloys, copper wire, tinned copper wire, nickel-plated copper…” (paragraphs 0028-0034) and that nickel plated copper wire is preferably used to “provide effective protection against corrosion.”  Gunzing further teaches that “the first and/or second strands may have the same material as one another, or different materials to one another” and that the “cross-sectional shape of the first and/or second strands may also be the same or may differ, and may vary over the length” (para. 0052).
	While, Gunzing teaches the braid including first and second strands in which each strand being made from a metal/metal alloy and that the first and second strands may be a different material and in which each strand has the same cross sectional shape, Gunzing is silent on the braid including at least six individual wires twisted about and surrounding a support element, all of the individual wires of the braid being made of a copper-nickel (CuNi) alloy, all of the individual wires having a same diameter, the support element being formed by an additional individual wire having the same diameter as the other individual wires, the support element being made of the same material as the individual wires or of plastic, and wherein all of the individual wires of the braid have a resistance selected so that a total resistance of the braid is in a range of 0.097 to 4.651 Ω/m over any length of the braid.

    PNG
    media_image2.png
    359
    579
    media_image2.png
    Greyscale

	Janvrin teaches that it is known in the art of electric heating cables (Col. 1, lines 5-6 and 8-10; “Elongate electrical heating cables are well known for use in the freeze protection and temperature maintenance of pipes, tanks, and other substrates…”) (Figures 4-5) to use a heat conductor (conductor 10) including a braid of individual wires wherein the braid includes at least six individual wires twisted about and surrounding a support element (Col. 6, lines 49-51; seven stranded conductor with core wire 11 and helical wires 12.  As shown in Figure 4 and 5, there are six wires 12 that are twisted about and surround core wire 11) (Col. 4, lines 20-25, “The conductors have a concentric stranded configuration, i.e. a central (core) wire is surrounded by one or more layers of helically laid wires (strands) laid in a reverse direction so that successive layers are laid with opposite direction of lay.”), all of the individual wires of the braid being made of a copper-nickel (CuNi) alloy (Col. 4, lines 17-20, “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.”).  
Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length, most cables of the invention have a size of at most 14 AWG, i.e. 1.93 mm (0.076 inch) diameter, although smaller diameter wires, e.g. 16 AWG (1.52 mm (0.060 inch)), 18 AWG (1.27 mm (0.050 inch)), or 20 AWG (1.02 mm (0.040 inch)), or larger diameter wires, e.g. 12 AWG (2.16 mm (0.085 inch) or 10 AWG (3.05 mm (0.12 inch), may be suitable for some applications.” See also, Table 1 showing various examples with Example 2 being of the invention.  Example 2 details 7 strands being 22 AWG having the same diameter; See also Figure 5 showing the diameters 12 being at least substantially the same), the support element being formed by an additional individual wire having the same diameter as the other individual wires (Col. 4, lines 17-25 disclose the individual wires surrounding a central wire. Col. 6, lines 49-51, with reference to Figure 5 discloses a seven stranded conductor with core wire 11 and helical wires 12. Example 2 of Table 1 states using 7 strands, all of which have the same wire and strand diameter), the support element being made of the same material as the individual wires or of plastic (Col. 4, lines 17-20, “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.”) (Based on the aforementioned, it would be reasonable to suggest that the core or central wire 11 has the same, or substantially the same, diameter as wires 12 and is made of the same material as 12).
	The advantage of combining the teachings of Janvrin is that in doing so would provide a heat conductor that is less subject to deformation while maintaining consistent col. 2, lines 1-10) (See also Col. 1, lines 48-61, “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing with Janvrin, by replacing the heat conductor of Gunzing, with the teachings of Janvrin, to provide a heat conductor that is less subject to deformation while maintaining consistent and reliable performance (col. 2, lines 1-10) (See also Col. 1, lines 48-61, “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”).  Furthermore, Gunzing, as stated above, shows the heat conductor(s) being wound around the inner tube.  One see para. 0009 of Gunzing disclosing that the “fundamental requirements for electrically heatable hoses are a high level of bending strength and torsional strength, with a long life at the same time.”).
The combination of Gunzing and Janvrin teaches each structural limitation except for all of the individual wires of the braid have a resistance selected so that a total resistance of the braid is in a range of 0.097 to 4.651 Ω/m over any length of the braid.

    PNG
    media_image3.png
    383
    575
    media_image3.png
    Greyscale

	Hofmann teaches that it is known in the art of heat media lines (para. 002, fluid supply hose; para. 0003-0004, using a heating wire in the form of strands to prevent freezing of liquid) (Figure 3 shows conductor 13 comprising a plurality of twisted strands) that the conductor is formed from a copper-nickel alloy and, in particular CuNi2 alloy (Para. 0024).  Hofmann further states that that CuNi10 and CuNi6 may also be used (para. 0025 and 0026, respectively).  

Although Hofmann does not explicitly disclose resistance values, such values are inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as the prior art necessarily possesses the characteristics of the claimed product.  Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  Accordingly, Hofmann inherently or impliedly teaches total resistance of the conductor 13 being in a range of 0.097 to 4.651 Ω/m.
The advantage in combining the teachings of Hofmann is that in doing so would provide a copper-nickel alloy that achieves a relatively high resistance without having to increase the diameter of the cable (para. 0024).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin, with Hofmann by replacing the copper-nickel composition of Janvrin, with the teachings of Hofmann, to provide a copper-nickel alloy that achieves a relatively high resistance para. 0024).  Furthermore, providing a heating conductor having a total resistance in a range of 0.097 to 4.651 Ω/m amounts to optimizing a result effective variable in order to achieve a recognized result.  In this case the recognized result being necessary heating power along the length of the fluid line. Janvrin teaches the claimed wires and core having the same diameter and being of some length, where such diameter is dependent on the desired voltage, current carrying capability and cable length (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length…”). A person having ordinary skill in the art would recognize that the power of heating generated by an electric heater is proportional to the product of its resistance and the square of the current flowing (See Joule’s first law, or Joule-Lenz law).  Additionally, it is understood that the amount of energy transferred to the fluid line is directly proportional to the amount of power dissipated by the heat conductor. Those of ordinary skill in the art would, therefore, recognize that the diameter and material influences the total resistance of the conductor/braid.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
The combination of Gunzing, Janvrin, and Hoffman teaches the claimed invention.  As Gunzing teaches the individual wires being different materials (metal or metal alloy, with copper and nickel plated copper being disclosed as suitable materials), while Janvrin discloses using copper-nickel alloys, and Hoffman disclosing the suitability of various copper-nickel alloys (CuNi2, CuNi6, and CuNi10), one of ordinary skill in the 
Furthermore, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” MPEP 2143-I-E.  Here, Gunzing teaches the desirability of having the individual wires being made of a different material, and teaches various metals and metal alloys (including copper and nickel plated copper), while Janvrin teaches the suitability of copper nickel alloy as an electrical conductor. Similarly, Hoffman teaches using various copper-nickel alloys as an electrical conductor. Therefore, it would have been obvious to try for one of ordinary skill in the art to select a first copper nickel alloy for at least one individual wire and to select a different second copper nickel alloy for the second individual wire as there are a finite number of identified, predictable solutions (the same copper nickel alloy or different copper nickel alloys) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, and Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Sundal et al. (U.S. Publication 2006/0151477), hereinafter Sundal.
Regarding claim 3, Gunzing discloses a heated media line (para. 0003; “…a flexible, electrically heatable hose having an elongated electrical conductor, which extends in the helical shape in the hose direction.”) (Fig. 1) comprising:

    PNG
    media_image1.png
    643
    591
    media_image1.png
    Greyscale

an inner tubular fluid line (inner hose 1; para. 0085);
at least one electric heat conductor (braid 5) arranged over a circumference of the fluid line (1), the heat conductor being a braid of individual wires (para. 0085; “braid 5 extends on this hose layer 3 and is wound in a helical shape around the hose layer 3…in the form of first strands 7 and second strands 9.”) (para. 0017; “flexible, electrically heatable hose according to the invention, which has an elongated electrical conductor which extends in a helical shape in the hose direction, is characterized in that the electrical conductor is embedded in a braid. In this case, the braid has first and second strands wherein the first strands extend in a helical shape in the hose direction in the same winding direction as the electrical conductor and wherein the second strands extend in a helical shape in the hose direction in the opposite winding direction to the electrical conductor”) (para. 0027; “braid itself or apart of it may itself be used as a conductor or screen, wherein at least one of the first strands and/or of the second strands of the braid is electrically conductive. It is also possible to provide a plurality of braids, at least one of which comprises first and/or second strands which are all electrically conductive. By way of example, the electrical conductor itself may be in the form of one strand of the first strands of the braid, which strand is electrically conductive”) (see also paragraphs 0028-0033 regarding electrically conductive materials for the first and second strands) (see also Fig. 2 and paragraph 0096 in which a heatable hose includes first braid 5 and second braid 21, which both include first and second strands that are all electrically conductive); and
an outer protective sheath (sheath 19; para. 0094, provides protection against external influences) surrounding the heat conductor and the fluid line (see at least Fig. 1).
paragraphs 0028-0034) and that nickel plated copper wire is preferably used to “provide effective protection against corrosion.”  Gunzing further teaches that “the first and/or second strands may have the same material as one another, or different materials to one another” and that the “cross-sectional shape of the first and/or second strands may also be the same or may differ, and may vary over the length” (para. 0052).
	While, Gunzing teaches the braid including first and second strands in which each strand being made from a metal/metal alloy and that the first and second strands may be a different material and in which each strand has the same cross sectional shape, Gunzing is silent on the braid including at least six individual wires twisted about and surrounding a support element, the braid being made of: at least one of the individual wires of the braid is made of copper-nickel (CuNi) alloy and at least one individual wire of the braid is made of copper (Cu), all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and copper (Cu), or at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of a nickel-chromium (NiCr) alloy, all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and nickel-chromium (NiCr) alloy.  Gunzing is further silent on all of the individual wires having a same diameter and the support element being made of a plastic profile having a diameter that is the same as the diameter of the individual wires or the support element being formed by an additional individual wire having a diameter that is the same the 


    PNG
    media_image2.png
    359
    579
    media_image2.png
    Greyscale

	Janvrin teaches that it is known in the art of electric heating cables (Col. 1, lines 5-6 and 8-10; “Elongate electrical heating cables are well known for use in the freeze protection and temperature maintenance of pipes, tanks, and other substrates…”) (Figures 4-5) to use a heat conductor (conductor 10) including a braid of individual wires wherein the braid includes at least six individual wires twisted about and surrounding a support element (Col. 6, lines 49-51; seven stranded conductor with core wire 11 and helical wires 12.  As shown in Figure 4 and 5, there are six wires 12 that are twisted about and surround core wire 11) (Col. 4, lines 20-25, “The conductors have a concentric stranded configuration, i.e. a central (core) wire is surrounded by one or more layers of helically laid wires (strands) laid in a reverse direction so that successive layers are laid with opposite direction of lay.”), all of the individual wires of the braid being made of a copper-nickel (CuNi) alloy or of copper (Col. 4, lines 17-20, “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.”).  
Janvrin further teaches all of the individual wires having a same diameter (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length, most cables of the invention have a size of at most 14 AWG, i.e. 1.93 mm (0.076 inch) diameter, although smaller diameter wires, e.g. 16 AWG (1.52 mm (0.060 inch)), 18 AWG (1.27 mm (0.050 inch)), or 20 AWG (1.02 mm (0.040 inch)), or larger diameter wires, e.g. 12 AWG (2.16 mm (0.085 inch) or 10 AWG (3.05 mm (0.12 inch), may be suitable for some applications.” See also, Table 1 showing various examples with Example 2 being of the invention.  Example 2 details 7 strands being 22 AWG having the same diameter; See also Figure 5 showing the diameters 12 being at least substantially the same), the support element being formed by an additional individual wire having the same diameter as the other individual wires (Col. 4, lines 17-25 disclose the individual wires surrounding a central wire. Col. 6, lines 49-51, with reference to Figure 5 discloses a seven stranded conductor with core wire 11 and helical wires 12. Example 2 of Table 1 states using 7 strands, all of which have the same wire and strand diameter), the support element being made of the same material as the individual wires (Col. 4, lines 17-20, “preferably of metal, e.g., nickel, copper, tin, aluminum, nickel-coated copper, tin-coated copper, metal alloys, or other suitable material.”) (Based on the aforementioned, it would be reasonable to suggest that the core or central wire 11 has the same, or substantially the same, diameter as wires 12 and is made of the same material as 12).
col. 2, lines 1-10) (See also Col. 1, lines 48-61, “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing with Janvrin, by replacing the heat conductor of Gunzing, with the teachings of Janvrin, to provide a heat conductor that is less subject to deformation while maintaining consistent and reliable performance (col. 2, lines 1-10) (See also Col. 1, lines 48-61, “…an elongate heating cable is subject to physical stress and deformation as it is positioned in contact with the substrate to be heated. For example, when the substrate is a pipe or conduit, the cable is often wrapped around the pipe in a spiral manner. Although heating cables are flexible, certain conditions such as small pipe or valve diameters will require the cable to be bent or twisted. In addition, under normal use conditions, the heating cables undergo thermal cycling from relatively low temperatures to high temperatures. Both the physical stresses due to positioning on the substrate and the thermal stresses induced by the thermal cycling may cause changes in the heating cable….”).  Furthermore, Gunzing, as stated above, shows the heat conductor(s) being wound around the inner tube.  One skilled in the art, therefore, would recognize the advantage of using the conductor arrangement of Janvrin in order to alleviate issues arising from deformation resulting from bending/twisting, as well as, from thermal cycling (see para. 0009 of Gunzing disclosing that the “fundamental requirements for electrically heatable hoses are a high level of bending strength and torsional strength, with a long life at the same time.”).
The combination of Gunzing and Janvrin teaches each structural limitation except for the braid being made of: at least one of the individual wires of the braid is made of copper-nickel (CuNi) alloy and at least one individual wire of the braid is made of copper (Cu), all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and copper (Cu), or at least one of the individual wires of the braid is made of a copper-nickel (CuNi) alloy and at least one of the individual wires of the braid is made of a nickel-chromium (NiCr) alloy, all other individual wires of the braid being made of one of copper-nickel (CuNi) alloy and nickel-chromium (NiCr) alloy.

    PNG
    media_image3.png
    383
    575
    media_image3.png
    Greyscale

	Hofmann teaches that it is known in the art of heat media lines (para. 002, fluid supply hose; para. 0003-0004, using a heating wire in the form of strands to prevent freezing of liquid) (Figure 3 shows conductor 13 comprising a plurality of twisted strands) that the conductor is formed from a copper-nickel alloy and, in particular CuNi2 alloy (Para. 0024).  Hofmann further states that that CuNi10 and CuNi6 may also be used (para. 0025 and 0026, respectively).  
The advantage in combining the teachings of Hofmann is that in doing so would provide a copper-nickel alloy that achieves a relatively high resistance without having to increase the diameter of the cable (para. 0024).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin, with Hofmann by replacing the copper-nickel composition of Janvrin, with the teachings of Hofmann, to provide a copper-nickel alloy that achieves a relatively high resistance without having to increase the diameter of the cable (para. 0024). 
The combination of Gunzing, Janvrin, and Hoffman teaches the claimed invention.  As Gunzing teaches the individual wires being different materials (metal or metal alloy, with copper and nickel plated copper being disclosed as suitable materials), while Janvrin discloses using copper-nickel alloys, and Hoffman disclosing the suitability of various copper-nickel alloys (CuNi2, CuNi6, and CuNi10), one of ordinary skill in the art would be motivated to select at least one of the individual wires to be made of a first copper-nickel alloy and at least one of the other individual wires to be made of a second copper-nickel alloy, wherein the second copper-nickel alloy being different than the first copper-nickel alloy as copper-nickel alloy is discloses as being a suitable material for 
Furthermore, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.” MPEP 2143-I-E.  Here, Gunzing teaches the desirability of having the individual wires being made of a different material, and teaches various metals and metal alloys (including copper and nickel plated copper), while Janvrin teaches the suitability of copper nickel alloy as an electrical conductor. Similarly, Hoffman teaches using various copper-nickel alloys as an electrical conductor. Therefore, it would have been obvious to try for one of ordinary skill in the art to select a first copper nickel alloy for at least one individual wire and to select a different second copper nickel alloy for the second individual wire as there are a finite number of identified, predictable solutions (the same copper nickel alloy or different copper nickel alloys) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
While the primary combination is considered to teach, suggest, or otherwise disclose each claimed limitation, as detailed above, the examiner cites to Sundal in order to provide additional evidence for an explicit teaching of first wire being made of a copper nickel alloy and another wire being made of copper.
Sundal teaches that it is known in the art of heating cables (para. 0002; Figure 1, conductor wires 1 and 2) for at least one of the wires to be made of a copper-nickel 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by above, with Sundal by replacing the material of the individual wires of Gunzing, with the teachings of Sundal, for in doing so would amount to selecting a suitable material for the intended use of an electrical conductor. MPEP 2144.07-II. Furthermore, using the materials of Sundal (CuNi and Cu) would amount to a simple substitution of art recognized conductive materials performing the same function of conducting electrical current and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, and Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Hetzler (U.S. Publication 2012/0154104).
Regarding claim 5, the primary combination, as applied in claim 1, teaches each claimed limitation
Hofmann teaches, as detailed in claim 1 above, the copper-nickel alloy being selected from the group consisting of CuNi2 alloy (Para. 0024), CuNi10, and CuNi6 (para. 0025 and 0026, respectively).  
Although Hofmann does not explicitly disclose the claimed resistance values (0.0500 Ωmm2/m, 0.1000 Ωmm2/m, and 0.1500 Ωmm2/m, respectively) such values are 2/m, 0.1000 Ωmm2/m, and 0.1500 Ωmm2/m, respectively.
Hofmann does not explicitly disclose the copper nickel alloy being selected from the group of CuNi1 having a specific resistance of 0.0250 Ωmm2/m, CuNi15 having a specific resistance of 0.2100 Ωmm2/m, CuNi23Mn having a specific resistance of 0.3000 Ωmm2/m, CuNi30Mn having a specific resistance of 0.4000 Ωmm2/m, and CuNi44 having a specific resistance of 0.4900 Ωmm2/m.  Since CuNi2, CuNi6, and CuNi10 are taught by Hofmann, the prior art appears to read on the limitations of claim 5.
However, in order to provide additional evidence, the examiner cites to Hetzler to teach the use of additional alloys of the Markush group.
Hetzler teaches that it is known in the art of resistive elements (Para. 001-002) to use a copper nickel alloy selected from the group consisting of CuNi1 having a specific resistance of 0.0250 Ωmm2/m, CuNi2 having a specific resistance of 0.0500 Ωmm2/m, 2/m, CuNi10 having a specific resistance of 0.1500 Ωmm2/m, CuNi15 having a specific resistance of 0.2100 Ωmm2/m, CuNi23Mn having a specific resistance of 0.3000 Ωmm2/m, CuNi30Mn having a specific resistance of 0.4000 Ωmm2/m, and CuNi44 having a specific resistance of 0.4900 Ωmm2/m (paragraph 0018 discloses using CuNi1, CuNi6, CuNi10, CuNi15, CuNi44 and using copper nickel manganese alloys CuNi23Mn and CuNi30Mn; Claim 32 further discloses the same grouping and further discloses CuNi2).  Hetzler further teaches using nickel-chromium alloy NiCr3020 (para. 0018 and claim 32).
Hetzler does not explicitly disclose the above recited specific resistances, however, such specific resistances are considered inherently disclosed for the same reasons detailed above.
The advantage of combining the teachings of Hetzler is that in doing so would amount to a simple substitution of art recognized alloys performing the same function conducting energy in resistive elements and the results of the substitution would have been predictable (See paragraphs 0018-0019 and MPEP 2144.06-II).
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin and Hofmann, with Hetzler, by substituting the copper-nickel alloys of Hofmann, with the teachings of Hetzler, for in doing so would amount to a simple substitution of art recognized alloys performing the same function conducting energy in resistive elements and the results of the substitution would have been predictable (See paragraphs 0018-0019 and MPEP 2144.06-II).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and Sundal et al. (U.S. Publication 2006/0151477), hereinafter Sundal, and in further view of Hetzler (U.S. Publication 2012/0154104) and Aisenbrey (U.S. Publication 2006/0289189)
Regarding claim 6, the primary combination, as applied in claim 3, teaches each claimed limitation except for wherein the nickel-chromium alloy is NiCr3020 having a specific resistance of 1.040 Ωmm2/m at 20 °C.
Aisenbrey teaches that it is known in the art of resistive heating elements (Para. 0005-0007; Figure 2) for a heat conductor (40) to include a braid of twisted individual wires (micron conductive strands 48-pra. 0044) (para. 0045, 48 may be twisted) the individual wires of the braid to be made of a copper-nickel alloy or nickel-chromium (NiCr) alloy (para. 0046 discloses copper fiber, nickel fiber, or combination thereof; para. 0059-micron conductive fiber is a metal material in any form of, but not limited to, pure metal, combinations of metals, metal alloys, metals clad onto other metals, etc., para. 0060-copper, alloys of copper alloyed with nickel, chromium, etc., copper clad in nickel; para. 0062, nickel and alloys of nickel alloyed with copper; para. 0066, alloys comprising any combination of copper, nickel, chromium, etc.; para. 0070, alloys comprising any combination of nickel, chromium, copper, etc.). 
	The advantage of combining the teachings of Aisenbrey is that in doing so would provide a resistive heat conductor that is flexible, moldable, resistant to environmental corrosion, and light weight, while exhibiting excellent thermal and electrical conductivity para. 0008, 0056, and 0058 of Aisenbrey), which would be advantageous when used on a heated media line (heat conductor as described offers greater flexibility, less prone to fatigue, etc. in applications requiring the conductor to change or flex positions).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin and Hoffman, with Aisenbrey, by replacing the heat conductor material of Gunzing, as modified, with the teachings of Aisenbrey, to provide a resistive heat conductor that is flexible, moldable, resistant to environmental corrosion, and light weight, while exhibiting excellent thermal and electrical conductivity (para. 0008, 0056, and 0058 of Aisenbrey), which would be advantageous when used on a heated media line (heat conductor as described offers greater flexibility, less prone to fatigue, etc. in applications requiring the conductor to change or flex positions).
Hetzler teaches that it is known in the art of resistive elements (Para. 001-002) to use a nickel-chromium alloy, wherein the nickel-chromium alloy is NiCr3020 (para. 0018 and claim 32).
Hetzler does not explicitly disclose the NiCr3020 having a specific resistance of 1.040 Ωmm2/m at 20 °C, however, such specific resistances are considered inherently.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as the prior art necessarily possesses the characteristics of the claimed product.  Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are 
The advantage of combining the teachings of Hetzler is that in doing so would amount to a simple substitution of art recognized alloys performing the same function conducting energy in resistive elements and the results of the substitution would have been predictable (See paragraphs 0018-0019 and MPEP 2144.06-II).
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin, Hofmann, and Aisenbrey, with Hetzler, by substituting the copper-nickel alloys of Hofmann, with the teachings of Hetzler, for in doing so would amount to a simple substitution of art recognized alloys performing the same function conducting energy in resistive elements and the results of the substitution would have been predictable (See paragraphs 0018-0019 and MPEP 2144.06-II).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, and Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Elektrisola (Non-Patent Literature, www.elektrisola.com/conductor-materials/copper-nickel-alloys/cuni10.html, previously cited).
Regarding claim 7, the primary combination, as applied in claim 1, teaches each limitation.
Para. 0024), CuNi10, and CuNi6 (para. 0025 and 0026, respectively), which corresponds to the same alloys disclosed in paragraphs 0015, 0016, 0017, 0019, and 0021 of the instant application.  For instance, paragraphs 0015-0017 of the instant application refers to CuNi2 as having a specific resistance of 0.0500, CuNi6 having a specific resistance of 0.1000, and CuNi10 having a specific resistance of 0.1500.
Although Hofmann does not explicitly disclose the specific resistance being in the range of 0.008 to 0.74 Ωmm2/m at 20 °C, such values are inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as the prior art necessarily possesses the characteristics of the claimed product.  Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  Accordingly, Hofmann inherently or impliedly teaches the CuNi2, CuNi10, and CuNi6 alloys having a specific resistance of 0.008 to 0.74 Ωmm2/m at 20 °C.
However, the examiner also cites to Elektrisola to provide additional evidence.
Elektrisola teaches (see ‘Typical Values’ Table) various copper-nickel alloys (Cu, CuNi2, CuNi6, CuNi10, CuNi23Mn, and CuNi44; which are the same alloys disclosed in paragraphs 0015, 0016, 0017, 0019, and 0021, respectively, of the instant application) for example, CuNi2 has a resistivity of 0.05 Ωmm2/m, CuNi6 has a resistivity of 0.1 Ωmm2/m, etc.). See also MPEP 2112.01.
The advantage of combining the teachings of Elektrisola is that in doing so would provide a material having high tensile strength and increased resistivity, thereby providing a resistance wire having a higher resistance than copper (General description and Features sections).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin and Hofmann, with Elektrisola, by replacing the copper-nickel alloy of Hofmann, with the teachings of Elektrisola, to provide a material having high tensile strength and increased resistivity, thereby providing a resistance wire having a higher resistance than copper (General description and Features sections).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, and Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Schwarzkopf et al. (U.S. Publication 2013/0163970), hereinafter Schwarzkopf.
	Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation except for each of the individual wires having a diameter of 0.19 mm.
Schwarzkopf teaches that it is known in the art of heatable medium lines (title; abstract; Figures 1a-1d, 3 and 8; line 10, heat conductor 2 including individual wires 20/21 arranged over a circumference of 10) for the individual wires have a diameter of para. 0019; the wire or wire strand thickness of the heating element, or its diameter may be less than 0.2 mm; Para. 0061, wire strand 21 has a diameter of 0.12 to 0.18 mm; See also MPEP 2144.05-I).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin and Hofmann, with Schwarzkopf, by replacing the diameters of the individual wires of Gunzing, with the teachings of Schwarzlopf, since the diameters of the individual wires is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result being necessary heating power along the length of the fluid line. Janvrin teaches the claimed wires and core having the same diameter and being of some length, where such diameter is dependent on the desired voltage, current carrying capability and cable length (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length…”).  A person having ordinary skill in the art would recognize that the power of heating generated by an electric heater is proportional to the product of its resistance and the square of the current flowing (See Joule’s first law, or Joule-Lenz law).  Additionally, it is understood that the amount of energy transferred to the fluid line is directly proportional to the amount of power dissipated by the heat conductor (individual resistive wires). (see MPEP §2144.05.II.A-B for obviousness rejections involving routine optimization).
Regarding claim 9, the primary combination, as applied in claim 1, teaches each claimed limitation, except as detailed below.
See table 1, Examples 3-5 have 19 strands), but is silent on each of the individual wires having a diameter of 0.115 mm.
Schwarzkopf teaches that it is known in the art of heatable medium lines (title; abstract; Figures 1a-1d, 3 and 8; line 10, heat conductor 2 including individual wires 20/21 arranged over a circumference of 10) for the individual wires to have a diameter of 0.115 mm (para. 0019; the wire or wire strand thickness of the heating element, or its diameter may be less than 0.2 mm; Para. 0061, wire strand 21 has a diameter of 0.12 to 0.18 mm; See also MPEP 2144.05-I).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin and Hoffman, with Schwarzkopf, by replacing the diameters of the individual wires of Gunzing, with the teachings of Schwarzlopf, since the diameters of the individual wires is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result being necessary heating power along the length of the fluid line. Janvrin teaches the claimed wires and core having the same diameter and being of some length, where such diameter is dependent on the desired voltage, current carrying capability and cable length (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length…”). A person having ordinary skill in the art would recognize that the power of heating generated by an electric heater is proportional to the product of its resistance and the square of the current flowing (See Joule’s first law, or Joule-Lenz law).  Additionally, it is .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, and Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Verstraeten (U.S. Publication 2014/0008351).
Regarding claim 10, the primary combination, as applied in claim 1, teaches each claimed limitation, except for an outer diameter of the heat conductor is 1.1 mm.
Hofmann further teaches the heat conductor (13) including a plastic sheath enclosing the individual wires and the support element (Fig. 3 and para. 0022; “About the current conductor 13, there is disposed an insulator 14, made for example from PTFE and surrounded by the outer current conductor 15 so as to cover 95% of the insulator 14.”)
The advantage of enclosing the individual wires and the support element with a plastic sheath is that in doing so would provide insulation to the heat conductor.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin and Hofmann, by adding to the heat conductor of Gunzing, as modified to include the individual wires and support element of Janvrin, with the teachings of Hofmann, to provide insulation to the heat conductor.
Title; Abstract; Figure 2; heat conductor 20 including a braid of twisted individual yarns 28-para. 0046; See also Abstract) for the outer diameter of the heat conductor to be 1.1 mm (paragraph 0037, outer diameter of 0.9 mm, 1.2 mm, 1.7 mm without coating; para. 0046 discloses coating 29 of thickness of 0.17 mm, total outer diameter of conductor 20 being then 1.07 mm to 1.87 mm; See also MPEP 2144.05-I; See also Para. 0049 further disclosing the coating having a thickness between 0.15 mm and 0.2 mm).
The advantage of combining the teachings of Verstraeten is that in doing so would provide a corrosion resistant protective sheath to the heat conductor (paragraphs 0035-0036 of Verstraeten) that does not substantially affect the thermal output of the heat conductor.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin and Hofmann, with Verstraeten, by replacing the outer diameter of the heat conductor of Gunzing, with the teachings of Verstraeten, to provide a corrosion resistant protective sheath to the heat conductor (paragraphs 0035-0036 of Verstraten) that does not substantially affect the thermal output of the heat conductor.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, and Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and in further view of Barfuss et al. (U.S. Publication 2014/0339211), hereinafter Barfuss.
Regarding claim 12, the primary combination, as applied in claim 1, teaches each claimed limitation except as detailed below.
Specifically, Gunzing, as applied to claim 1, discloses the heat conductor having a weight (inherently), but is silent on the weight being in the range of 2 g/m to 4 g/m.
Barfuss teaches that it is known in the art of resistive heat conductors (title; abstract) for the heat conductor to have a weight in the range of 2 g/m to 4 g/m (para. 0059; 20 wires braided together to form a single wire-heat conductor, where the wires are preferably made from copper, nickel, etc., each wire as a weight of about 0.1 g/mm to 0.0001 g/mm; 20 wires of such weight, yields a heat conductor having a weight between 2 g/mm to 0.002 g/mm; See also MPEP 2144.05-I).
The advantage of combining the teachings of Barfuss is that in doing so would provide a relatively light weight heat conductor, without hindering the resistivity (para. 0059).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gunzing, as modified by Janvrin and Hofmann, with Barfuss, by replacing the weight of the heat conductor of Gunzing, being of some value, with the teachings of Barfuss, to provide a relatively light weight heat conductor, without hindering the resistivity (para. 0059).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunzing et al. (U.S. Publication 2010/0126986), hereinafter Gunzing, in view of Janvrin et al. (U.S. Patent 6005232), hereinafter Janvrin, Hofmann et al. (U.S. Publication 2008/0196917), hereinafter Hofmann, and Sundal et al. (U.S. Publication 2006/0151477), hereinafter Sundal, as evidenced by Elektrisola (Non-Patent Literature, www.elektrisola.com/conductor-materials/copper-nickel-alloys/cuni10.html, previously cited).
Regarding claims 18 and 19, the primary combination, as applied in claim 3, teaches each claimed limitation except for the individual wires of the braid have a resistance selected so that a total resistance of the braid is in a range of 0.097 to 4.651 Ω/m.
With respect to the total resistance of the braid, the instant application, in paragraph 0013 (as published) states the claimed resistance and that the following materials are used, inter alia, as copper-nickel alloys for the individual wires: CuNi2 with a specific resistance of 0.0500 (para. 0015), CuNi6 with a specific resistance of 0.1000, (para. 0016), and CuNi10 with a specific resistance of 0.1500 (para. 0017).

    PNG
    media_image3.png
    383
    575
    media_image3.png
    Greyscale

	Hofmann teaches that it is known in the art of heat media lines (para. 002, fluid supply hose; para. 0003-0004, using a heating wire in the form of strands to prevent freezing of liquid) (Figure 3 shows conductor 13 comprising a plurality of twisted strands) that the conductor is formed from a copper-nickel alloy and, in particular CuNi2 Para. 0024).  Hofmann further states that that CuNi10 and CuNi6 may also be used (para. 0025 and 0026, respectively).  
Although Hofmann does not explicitly disclose the claimed resistance range, such values are inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, as the prior art necessarily possesses the characteristics of the claimed product.  Furthermore, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.  Accordingly, Hofmann inherently or impliedly teaches the total resistance of the conductor 13 being in a range of 0.097 to 4.651 Ω/m, which is evidenced by Elektrisola.
Elektrisola teaches (see ‘Typical Values’ Table) various copper and copper-nickel alloys (Cu, CuNi2, CuNi6, CuNi10, CuNi23Mn, and CuNi44; which are the same alloys disclosed in paragraphs 0015, 0016, 0017, 0019, and 0021, respectively, of the instant application) along with their respective specific resistance (Resistivity) (for example, CuNi2 has a resistivity of 0.05 Ωmm2/m, CuNi6 has a resistivity of 0.1 Ωmm2/m, etc.). These resistances correspond to those disclosed in the instant application.
The advantage in combining the teachings of Hofmann is that in doing so would provide a copper-nickel alloy that achieves a relatively high resistance without having to increase the diameter of the cable (para. 0024).
para. 0024).  Furthermore, providing a heating conductor having a total resistance in a range of 0.097 to 4.651 Ω/m amounts to optimizing a result effective variable in order to achieve a recognized result.  In this case the recognized result being necessary heating power along the length of the fluid line. Janvrin teaches the claimed wires and core having the same diameter and being of some length, where such diameter is dependent on the desired voltage, current carrying capability and cable length (Col. 4, lines 38-47; “Although the size of the conductors used in heating cables of the invention is dependent on the applied voltage, the desired current-carrying capability, and required cable length…”). A person having ordinary skill in the art would recognize that the power of heating generated by an electric heater is proportional to the product of its resistance and the square of the current flowing (See Joule’s first law, or Joule-Lenz law).  Additionally, it is understood that the amount of energy transferred to the fluid line is directly proportional to the amount of power dissipated by the heat conductor. Those of ordinary skill in the art would, therefore, recognize that the diameter and material influences the total resistance of the conductor/braid.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761